DETAILED ACTION
Claim(s) 1-17 are presented for examination. 
Claims 1, 14 and 15 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Applicant initiated interview was conducted on July 21st, 2021 to provide clarification of the proposed claim amendments (see interview summary paper# 20210721).

Specification
Applicant’s amendment to the title of the disclosure filed August 5th, 2021 is being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments (see remarks pages 9-25 of 26) filed August 5th, 2021 with respect to rejection of claim(s) 1-17 under 35 U.S.C. § 103 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4-12, 15 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Kobayashi (US 8,588,068 B2) in view of Amano (US 2012/0002565 B2).

Regarding Claim 1,
	Kobayashi discloses a communication device [see fig. 10, col. 18, lines 23-30, a communication terminal] comprising:
	a controller [see fig. 10, col. 19, lines 1-6, a transmission data determination unit “1002”] configured to receive a data transmission packet [see fig. 10, col. 19, lines 1-6, analyzes a received IP packet] from another communication device [see col. 16, lines 33-36, from another communication terminal], create a reception confirmation packet [see fig. 10, col. 19, lines 7-10, generates TCP-ACK data] indicating reception of the data transmission packet [see fig. 10, col. 19, lines 7-10, representative of whether the TCP header information is the TCP-ACK, or not] and store [see fig. 10, col. 19, lines 7-10, and stores] the created reception confirmation packet [see fig. 10, col. 19, lines 7-10, the generated TCP-ACK data] in a transmission buffer [see fig. 10, col. 19, lines 14-16, in a transmission data buffer “1005”]; and
	a transmitter [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, a transmission data buffer “1005”] that transmits [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, delivers] a part of reception confirmation packets [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, arrival order information on data highest in the transmission order] stored [see fig. 10, col. 19, lines 7-10, stored] in the transmission buffer [see fig. 10, col. 19, lines 14-16, in the transmission data buffer “1005”] to the other communication device [see col. 16, lines 33-36, to another communication terminal] and not transmit [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, does NOT deliver] reception confirmation packets [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, arrival order information] stored in the buffer [see fig. 10, col. 19, lines 14-16, in the transmission data buffer “1005”] other than the one or more transmitted reception confirmation packets [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, on data NOT highest in the transmission order] to the other communication device [see col. 16, lines 33-36, to another communication terminal].
	Kobayashi does not explicitly teach a reception confirmation packet indicating reception of the data transmission packet “for each data transmission packet”; and a transmitter configured to transmit “one or more” reception confirmation packets “selected in order from the most recent reception confirmation packet” stored in the transmission buffer to the other communication device.
[see fig. 5: Step “S19”, pg. 5, ¶58 lines 3-5, whether or not a connection request packet transmitted from another communication apparatus has been received is determined]; and 
	a transmitter configured to transmit one or more reception confirmation packets selected in order from the most recent reception confirmation packet stored in the transmission buffer to the other communication device [see fig. 5: Step “S21”, pgs. 5-6, ¶58 lines 5-8; pg. 9, ¶82 lines 4-8, If the connection request packet has been received (i.e., "YES" in step S19), a connection response packet is transmitted; wherein the receiving buffers of the apparatuses store data in a way different from FIFO, for example, using a last-in first-out (LIFO) method; the connection response packet is transmitted to the other communication apparatus that has transmitted the connection request packet].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a reception confirmation packet indicating reception of the data transmission packet “for each data transmission packet”; and a transmitter configured to transmit “one or more” reception confirmation packets “selected in order from the most recent reception confirmation packet” stored in the transmission buffer to the other communication device as taught by Amano in the system of Kobayashi so that the communication apparatus can efficiently change the transmission condition of a communication packet [see Amano, pg. 8, ¶79 lines 11-16].
	
Regarding Claim 2,
	Kobayashi discloses the communication device according to claim 1 [see fig. 10, col. 18, lines 23-30, the communication terminal], wherein the reception confirmation packets [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, the arrival order information on data highest in the transmission order] includes a reception confirmation packet [see fig. 10, col. 19, lines 7-10, TCP-ACK data] relating to a most recently received data transmission packet [see fig. 10, col. 19, lines 7-10, representative of whether the TCP header information of the received IP packet, is the TCP-ACK, or not].
	Kobayashi does not explicitly teach “one or more” reception confirmation packets.
	However, Amano discloses one or more reception confirmation packets [see fig. 5: Step “S19”, pg. 5, ¶58 lines 3-5, whether or not a connection request packet from another communication apparatus has been received].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “one or more” reception confirmation packets as taught by Amano in the system of Kobayashi for the same motivation as set forth in claim 1.

Regarding Claim 4,
	Kobayashi discloses the communication device according to claim 1 [see fig. 10, col. 18, lines 23-30, the communication terminal], wherein the part of the reception confirmation packets [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, the arrival order information on data highest in the transmission order] includes a reception confirmation packet [see fig. 10, col. 19, lines 7-10, TCP-ACK data] relating to a most recently received data transmission packet [see fig. 10, col. 19, lines 7-10, representative of whether the TCP header information of the received IP packet, is the TCP-ACK, or not], and
	the transmitter [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, the transmission data buffer “1005”] varies the number of packets [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-3, conforms to data first stored] in the part of the reception confirmation packets [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, respect to the arrival order information on data highest in the transmission order] in accordance with an allocated amount of transmission resources [see fig. 10, col. 20, lines 1-3, among the stored transmission data] allocated to [see fig. 10, col. 20, lines 1-3, in response to the arrival order information notice request] including the reception confirmation packet [see fig. 10, col. 19, lines 7-10, with the TCP-ACK data].
	Kobayashi does not explicitly teach “one or more” reception confirmation packets.
	However, Amano discloses one or more reception confirmation packets [see fig. 5: Step “S19”, pg. 5, ¶58 lines 3-5, whether or not a connection request packet from another communication apparatus has been received].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “one or more” reception confirmation packets as taught by Amano in the system of Kobayashi for the same motivation as set forth in claim 1.

Regarding Claim 5,	
	The combined system of Kobayashi and Amano discloses the communication device according to claim 4 [see fig. 10, col. 18, lines 23-30, the communication terminal].
	Kobayashi further discloses wherein the transmitter [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, the transmission data buffer “1005”] transmits [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, delivers] a first number of reception confirmation packets [see col. 9, lines 59-63, a number of received data frames] when the transmission resources [see fig. 10, col. 20, lines 1-3, the stored transmission data] correspond to a first allocated amount [see col. 19, line 58, relates to TCP-ACK data stored], and transmits [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, delivers] a second number of reception confirmation packets [see col. 9, lines 59-63, a number of received data frames] that is larger than the first number [see col. 9, lines 59-63, twice the normal TCP-ACK generation frequency] when the transmission resources [see fig. 10, col. 20, lines 1-3, the stored transmission data] correspond to a second allocated amount [see col. 19, line 58, relates to TCP-ACK data stored] that is larger than the first [see col. 9, lines 59-63, three times the normal TCP-ACK generation frequency]. 

Regarding Claim 6,
	The combined system of Kobayashi and Amano discloses the communication device according to claim 5 [see fig. 10, col. 18, lines 23-30, the communication terminal].
	Kobayashi further discloses wherein the allocated amount serves as a bandwidth of a frequency used for the transmission [see col. 5, lines 43-51, the detention estimate information is transmitted to the TCP-ACK generation control unit “106” as the transmission standby frequency information].

Regarding Claims 7 and 8,
	The combined system of Kobayashi and Amano discloses the communication device as set forth above [see fig. 10, col. 18, lines 23-30, the communication terminal].
	Kobayashi further discloses the communication device comprising a reception confirmation receiver [see cols. 5, lines 66-67 to col. 6, line 1, a received data frame number counter “202”] that increases an amount of transmitted data of a packet every time the reception confirmation packet is received [see cols. 5, lines 66-67 to col. 6, line 1, increments a counter value by 1 upon receiving the data receive notice from the MAC processing unit “102”].

Regarding Claims 9, 10, and 11,
	The combined system of Kobayashi and Amano discloses the communication device as set forth above [see fig. 10, col. 18, lines 23-30, the communication terminal].
	Kobayashi further discloses the communication device comprising a packet transmitter [see col. 11, lines 49-67 to col. 12, lines 1-6, a TCP-ACK generation control unit “106”] that determines the amount of transmitted data [see col. 11, lines 49-67 to col. 12, lines 1-6, that instructs the TCP processing unit “105” to change the ACK parameter for managing the generation frequency of the TCP-ACK] on the basis of a size of a congestion window [see col. 11, lines 49-67 to col. 12, lines 1-6, on the basis the detention estimate information (i.e. size) received from the transmission standby frequency estimation unit “601”],
	wherein the reception confirmation receiver [see cols. 5, lines 66-67 to col. 6, line 1, the received data frame number counter “202”] expands the size of the congestion window [see col. 11, lines 49-67 to col. 12, lines 1-6, adjusts the generation frequency of the TCP-ACK] when the amount of transmitted data is increased [see cols. 5, lines 66-67 to col. 6, line 1, when the counter value is incremented].

Regarding Claim 12,
	The combined system of Kobayashi and Amano discloses the communication device according to claim 1 [see fig. 10, col. 18, lines 23-30, the communication terminal].
	Kobayashi further discloses wherein the transmitter [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, the transmission data buffer “1005”] transmits [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, delivers] the reception confirmation packet see fig. 10, col. 19, lines 7-10, the generated TCP-ACK data] asynchronously with reception of a packet [see col. 2, lines 59-62, separately, although the receiver terminal has already received the new TCP segment data] from the other communication device [see col. 16, lines 33-36, from another communication terminal].

Regarding Claim 15,
	Kobayashi discloses a communication system [see fig(s). 13 and 14, col. 1, lines 34-52, a data communication system] comprising:
	a first communication device [see fig. 13, col. 21, lines 14-16, a communication terminal “1301”]; and
[see fig. 13, col. 21, lines 14-16, and a communication terminal “1303”], wherein the second communication device [see fig. 13, col. 21, lines 14-16, the communication terminal “1303”] transmits a packet [see fig. 13, col. 21, lines 14-16, transmits TCP segment data] to the first communication device [see fig. 13, col. 21, lines 14-16, to the communication terminal “1301”], and wherein
	the first communication device [see fig. 13, col. 21, lines 14-16, the communication terminal “1301”], which creates a reception confirmation packet [see fig. 10, col. 19, lines 7-10, generates TCP-ACK data] indicating reception of a data transmission packet [see fig. 10, col. 19, lines 7-10, representative of whether the TCP header information is the TCP-ACK, or not], stores [see fig. 10, col. 19, lines 7-10, and stores] the created reception confirmation packet [see fig. 10, col. 19, lines 7-10, the generated TCP-ACK data] in a transmission buffer [see fig. 10, col. 19, lines 14-16, into a transmission data buffer “1005”], and transmits [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, delivers] a part of reception confirmation packets [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, arrival order information on data highest in the transmission order] stored [see fig. 10, col. 19, lines 7-10, stored] in the transmission buffer [see fig. 10, col. 19, lines 14-16, in the transmission data buffer “1005”] to the second communication device [see fig. 13, col. 21, lines 14-16, to the communication terminal “1303”] but does not transmit [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, does NOT deliver] reception confirmation packets [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, arrival order information] stored in the buffer [see fig. 10, col. 19, lines 14-16, into the transmission data buffer “1005”] other than the transmitted reception confirmation packet [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, on data NOT highest in the transmission order] to the second communication device [see fig. 13, col. 21, lines 14-16, to the communication terminal “1303”].
	Kobayashi does not explicitly teach a reception confirmation packet indicating reception of a data transmission packet “for each data transmission packet”; and transmission of “one or more” reception confirmation packets “selected in order from the most recent reception confirmation packet” stored in the transmission buffer to the second communication device.
	However, Amano discloses a reception confirmation packet indicating reception of a data transmission packet for each data transmission packet [see fig. 5: Step “S19”, pg. 5, ¶58 lines 3-5, whether or not a connection request packet transmitted from another communication apparatus has been received is determined]; and 
	transmission of one or more reception confirmation packets selected in order from the most recent reception confirmation packet stored in the transmission buffer to the second communication device [see fig. 5: Step “S21”, pgs. 5-6, ¶58 lines 5-8; pg. 9, ¶82 lines 4-8, If the connection request packet has been received (i.e., "YES" in step S19), a connection response packet is transmitted; wherein the receiving buffers of the apparatuses store data in a way different from FIFO, for example, using a last-in first-out (LIFO) method; the connection response packet is transmitted to the other communication apparatus that has transmitted the connection request packet].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a reception confirmation packet indicating reception of the data transmission packet “for each data transmission packet”; and transmission of “one or more” reception confirmation packets “selected in order from the most recent reception confirmation packet” stored in the transmission buffer to the second communication device as taught by Amano in the system of Kobayashi so that the communication apparatus can efficiently change the transmission condition of a communication packet [see Amano, pg. 8, ¶79 lines 11-16].
 
Regarding Claim 17,
	Kobayashi discloses the communication device according to claim 1 [see fig. 10, col. 18, lines 23-30, the communication terminal].
“discards reception confirmation packets other than the one or more transmitted reception confirmation packets”.
	However Amano teaches the transmitter discards reception confirmation packets other than the one or more transmitted reception confirmation packets [see pg. 9, ¶82 lines 4-8, the receiving buffers of the relay apparatuses store data in a way different from FIFO, for example, using a last-in first-out (LIFO) method].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the transmitter “discards reception confirmation packets other than the one or more transmitted reception confirmation packets” as taught by Amano in the system of Kobayashi for the same motivation as set forth in claim 1.

Claim 14 is rejected under 35 U.S.C. §103 as being unpatentable over Kobayashi in view of McIntosh et al. (US 2009/0013210 A1) hereinafter “McIntosh” and in further view of Amano.

Regarding Claim 14,
	Kobayashi discloses a packet relay device [see fig(s). 13 & 14, col. 21, lines 14-16, a wireless LAN access point] comprising: 
	that relays [see fig(s). 13 & 14, col. 21, lines 14-16, which routes] a packet exchanged [see fig(s). 13 & 14, col. 21, lines 14-16, TCP segment data transmitted] between a first communication device [see fig(s). 13 & 14, col. 21, lines 14-16, from a communication terminal “1301] and a second communication device [see fig(s). 13 & 14, col. 21, lines 14-16, to a communication terminal “1303”] that transmits [see fig(s). 13 & 14, col. 21, lines 14-16, transmits] the packet [see fig(s). 13 & 14, col. 21, lines 14-16, TCP segment data] to the first communication device [see fig(s). 13 & 14, col. 21, lines 14-16, to the communication terminal “1301”], wherein the first communication device [see fig. 13, col. 21, lines 14-16, the communication terminal “1301”] creates a reception confirmation packet [see fig. 10, col. 19, lines 7-10, generates TCP-ACK data] indicating reception of a data transmission packet [see fig. 10, col. 19, lines 7-10, representative of whether the TCP header information is the TCP-ACK, or not], stores [see fig. 10, col. 19, lines 7-10, and stores] the created reception confirmation packet [see fig. 10, col. 19, lines 7-10, the generated TCP-ACK data] in a transmission buffer [see fig. 10, col. 19, lines 14-16, in a transmission data buffer “1005”], and transmits [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, delivers] reception confirmation packets [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, arrival order information on data highest in the transmission order] stored [see fig. 10, col. 19, lines 7-10, stored] in the transmission buffer [see fig. 10, col. 19, lines 14-16, in the transmission data buffer “1005”] to the second communication device [see fig. 13, col. 21, lines 14-16, to the communication terminal “1303”] but does not transmit [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, does NOT deliver] reception confirmation packets [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, arrival order information] other than the transmitted reception confirmation packet [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, on data NOT highest in the transmission order] to the second communication device [see fig. 13, col. 21, lines 14-16, to the communication terminal “1303”], and
	a reception confirmation processer [see fig. 2, col. 6, lines 35-45, a transmission standby frequency estimation unit “103”] that calculates [see fig. 2, col. 6, lines 35-45, which calculates], on the basis of a corresponding packet number [see fig. 2, col. 6, lines 35-45, on the basis of the number of received data frames for each interval] indicating a transmission order of a data transmission packet [see col. 19, lines 54-57, an arrival order information on data highest in the transmission order] corresponding to the reception confirmation packet [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, arrival order information], a corresponding packet number [see fig. 2, col. 6, lines 35-45, a number of received data frames] of a reception confirmation packet [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, of arrival order information] not transmitted [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, NOT delivered] [see fig. 13, col. 21, lines 14-16, from the communication terminal “1301”] to the second communication device [see fig. 13, col. 21, lines 14-16, to the communication terminal “1303”], creates an additional reception confirmation packet [see fig. 10, col. 19, lines 7-10, generates TCP-ACK data] corresponding to a data transmission packet [see fig. 2, col. 6, lines 35-45, data received in a predetermined period] having the calculated [see fig. 2, col. 6, lines 35-45, the calculated] corresponding packet number [see fig. 2, col. 6, lines 35-45, the number of received data frames], and in addition to the reception confirmation packet [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, arrival order information], transmits [see fig. 10, col. 19, lines 64-67; col. 20, lines 1-9, delivers] the created additional reception confirmation packet [see fig. 10, col. 19, lines 7-10, the generated TCP-ACK data] to the second communication device [see fig. 13, col. 21, lines 14-16, to the communication terminal “1303”].
	Kobayashi does not explicitly teach “a packet repeater”.
	However, McIntosh discloses a packet repeater [see pg. 5, ¶68, lines 1-5, a Remote Status Indicator (RSI) serves as a wireless network repeater, retransmitting received packets in order to extend the range of the network to which it is attached].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a packet repeater” as taught by McIntosh in the system of Kobayashi to automate the monitoring, fault analysis, reset and restoration of networks and network connections so that it takes place automatically, without human participation or intervention, without resort to independent, secondary Internet connections and often without user awareness [see McIntosh, pg. 2, ¶12, lines 1-6].
	Neither Kobayashi nor McIntosh explicitly teach a reception confirmation packet indicating reception of a data transmission packet “for each data transmission packet”; a transmission of “one or more” reception confirmation packets “selected in order from the most recent reception confirmation packet” stored in the transmission buffer to the second communication device; and the reception confirmation packet “received from the first communication device”.
	However, Amano discloses a reception confirmation packet indicating reception of a data transmission packet for each data transmission packet [see fig. 5: Step “S19”, pg. 5, ¶58 lines 3-5, whether or not a connection request packet transmitted has been received is determined]; 
	a transmission of one or more reception confirmation packets selected in order from the most recent reception confirmation packet stored in the transmission buffer to the second communication device [see fig. 5: Step “S21”, pgs. 5-6, ¶58 lines 5-8; pg. 9, ¶82 lines 4-8, If the connection request packet has been received (i.e., "YES" in step S19), a connection response packet is transmitted; wherein the receiving buffers of the apparatuses store data in a way different from FIFO, for example, using a last-in first-out (LIFO) method, to the other communication apparatus that has transmitted the connection request packet]; and 
	the reception confirmation packet received from the first communication device [see fig. 5: Step “S19”, pg. 5, ¶58 lines 3-5, the connection request packet is transmitted from another communication apparatus].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a reception confirmation packet indicating reception of the data transmission packet “for each data transmission packet”; a transmitter configured to transmit “one or more” reception confirmation packets “selected in order from the most recent reception confirmation packet” stored in the transmission buffer to the other communication device; and the reception confirmation packet “received from the first communication device” as taught by Amano in the combined system of Kobayashi and McIntosh so that the communication apparatus can efficiently change the transmission condition of a communication packet [see Amano, pg. 8, ¶79 lines 11-16].

Allowable Subject Matter
Claims 3, 13, and 16 are objected to as being dependent upon a rejected base claim (claim 1 or 15), but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 1 or 15) and any intervening claims.

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469




/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469